.QBfficeof tije 2Ittornep Qkneral
                                  @ate of Qexae
DAN MORALES                           February 18,1992
 ATTORNEY
      GENERAL



    Ms. Linda Vaclavik                         Opinion No. DM-91
    Executive Director
    Texas Advisory Board of                    Re: Whether the term “physician” in
       Occupational Therapy                    the Occupational Therapy Title Act,
    4900 North Lamar                           article   8851. V.T.C.S.,  includes
    Austin, Texas 78751-2316                   chiropractors (RQ-246)

    Dear Ms. vacla*

            You ask about the meaning of the term +@hysici&n”     in two provisions of the
     Occupational Therapy Title Act, V.T.C.S. art. 8851, 86 15(b)(6), 27. Specifically,
     you ask whether the term refers only to persons licensed to practice medicine by the
     State Board of Medical Examiners under the Medical Practice Act, V.T.C.S. art.
     4495b, or whether it also refers to persons licensed by the Board of Chiropractic
     Examiners under article 4512b, V.T.C.S. See Attorney General Opinion JM-1279
     (1990) (holding that chiropractor may identify himself as “chiropractic physician” if
    ‘he also uses one of the following terms: chiropractor; doctor, D.C.; or doctor of
     chiropractic, D.C.). You state that your board has adopted a nJe stating that the
     term refers only to persons licensed to practice medicine. 40 T.A.C. 5 383.1.

           One of the provisions at issue provides that the provisions of article 8851 do
    not apply to

              any qualified and properly trained person or persons acting
              under a physician’s supervision pursuant to Subdivision (1) of
              Subsection (d) of Section 3.06 of the Medical Practice Act
              (Article 4495b, Vernon’s Texas Civil Statutes).

    V.T.C.S. art. 8851, fi 15(b)(6). Since section 15(b)(6) refers to a person acting under
    a physician’s supervision in accordance with a provision of the Medical Practice Act,
    it is clear that “physician”in that context means a person licensed under the Medical
    Practice Act, not a he&h-care professional licensed under some other act.




                                             P- 459
Ms. Linda Vaclavik - Page 2              (DM-91)




       The other provision at issue is section 27, which provides:

              An occupational therapist may enter a case for the purposes
          of providing consultation and monitored services and evaluating
          an individual for the need of services. Implementation of direct
          occupational therapy to individuals for their specific medical
          conditions shall be based on a referral from a physician Licensed
          to practice in the State of Texas.

V.T.C.S. art. 8851, 8 27. When a word or phrase is used in different parts of a
statute, a clear meaning appearing in one instance will be attached to the same word
or phrase used elsewhere. Bo&k v. Botiack, 541 S.W.2d 237,240 (Tex. Civ. App.-
Corpus Christi 1976, writ dism’d). Applying the principle of statutory construction
set forth in Boriak, we conclude that the term “physician”in section 27, as in section
15(b)(6), refers to a person licensed by the State Board of Medical Examiners, not
to other health-care practitioners. See Attorney General Opinion DM-21 (1991)
(term “physician” in athletic trainer statute refers to persons licensed by the State
Board of Medical Examiners).

                                   SUMMARY
               The term “physician” in section 15(b)(6) and section 27 of
          article 8851 V.T.C.S., the Occupational Therapy Title Act, refers
          to persons Licensed by the State Board of Medical Examiners
          under article 4495b, V.T.C.S., not to health-care practitioners
          Licensedunder other statutes.




                                                   DAN      MORALES
                                                   Attorney General of Texas




                                         P. 460
Ms. Linda Vaclavik - Page 3          (DM-91)




WILL PRYOR
First Assistant Attorney General

MARYKELLER
Deputy Assistant Attorney General

JUDGE ZOLLIE STEAKLEY (Ret)
Special Assistant Attorney General

RENEAHlcKs
Special Assistant Attorney General

MADELEINE B. JOHNSON
Chair, Opinion Committee

Prepared by Sarah Woelk
Assistant ‘Attorney General




                                     P- 461